Citation Nr: 0310653	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-16 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for ulcerative colitis .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who had active service from July 
1968 to July 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1994 
decision by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which declined 
reconsideration of prior denials of service connection for 
ulcerative colitis, and from a August 1999 decision by the 
Phoenix, Arizona, RO, which denied secondary service 
connection for ulcerative colitis.  Jurisdiction over the 
claim was transferred to the Phoenix RO when the veteran 
relocated.  The veteran requested, and then canceled the 
request for, a hearing before a hearing officer at the RO.

The RO has developed this case for appellate review as 
involving two issues, one of direct service connection, the 
other secondary service connection.  Inasmuch as there is but 
a single benefit sought, service connection for ulcerative 
colitis, albeit with alternative theories of entitlement, it 
is more appropriate to characterize the entire appeal as a 
single issue.

In May 2002, the Board decided that new and material evidence 
had been submitted to reopen the claim for service connection 
for ulcerative colitis.  In August 2002, and again in March 
2003, the Board undertook additional evidentiary development 
pursuant to 38 C.F.R. § 19.9(a)(2).  This development is 
complete.  The Board is aware that in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 
__F.3d__Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  However, in 
light of the fact that the determination below is a full 
grant of benefits sought, remanding the case to the RO for 
their initial consideration of the newly obtained evidence 
would serve no useful purpose.  The appellant clearly is not 
prejudiced by the action below.


FINDING OF FACT

The veteran's ulcerative colitis was likely first manifested, 
and incurred, in service.


CONCLUSION OF LAW

Service connection for ulcerative colitis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the decision explaining why 
service connection for ulcerative colitis was denied.  By a 
statement of the case (SOC) in June 1995,  supplemental 
statements of the case (SSOC) in August 1999 and March 2000, 
and various VA correspondence (including an August 2002 
letter), he was advised of the controlling law and 
regulations.  These communications clearly explained to the 
veteran his and VA's responsibilities to develop the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records, including of VA treatment, have 
been obtained.  Furthermore, the Board arranged for an April 
2003 VA examination with advisory medical opinion.  The 
evidence of record is sufficient to address the matter at 
hand.  

Factual Background

Service medical records show a history of gastrointestinal 
complaints and report a diagnosis of amebiasis.  Reports of 
post-service VA and private treatment show diagnoses of 
chronic amebiasis and ulcerative colitis.  Outpatient 
treatment records reflect that ulcerative colitis was first 
diagnosed in approximately 1974.  In correspondence received 
in August 1995, the veteran indicated he was going to present 
his treating physician with his records and request a nexus 
opinion.  

On January 1997 general medical examination, the examiner 
indicated that the veteran's service-connected amebiasis led 
to the development of ulcerative colitis "according to [the 
veteran] and gastroenterology specialists."  The examiner 
noted that amebiasis and ulcerative colitis could co-exist.  
A gastrointestinal consultation was recommended to sort out 
the two problems.

A January 1997 VA gastroenterologic examination report 
indicates that it was unlikely that the veteran's in-service 
amebiasis was the cause of his current ulcerative colitis, 
and that it was unlikely that a chronic amebiasis infection 
was present.  Amoeba serology confirmed that no active 
infection was present.  However, the examiner also indicated 
that the claims file and medical records were not available 
for review in connection with the examination.  Furthermore, 
the gastroenterologist did not provide an opinion as to 
whether ulcerative colitis was a coexisting disorder with the 
amebiasis in service.

In an attempt to respond to an April 2002 request by the 
Board for an examination and advisory, an osteopath who is a 
Program Director, Compensation and Pension, indicated in an 
October 2002 letter, that the claims file was reviewed and 
that it was "believed less likely that ulcerative colitis 
existed in service."  

In March 2003, the Board undertook further development, 
including clarification of the medical evidence, making 
arrangements for a gastroenterologist to review the claim, 
examine the veteran and provide a medical opinion as to the 
likelihood that the veteran's ulcerative colitis was related 
to service.  On gastroenterology consultation in April 2003, 
it was noted that the veteran had a long history of bloody 
diarrhea that began when he was in service in 1969.  The 
veteran stated that he was told he had amebiasis and that 
this was the cause of his bloody diarrhea ever since the 
first episode.  Ulcerative colitis had since been diagnosed, 
and the veteran continued to experience intermittent bloody 
diarrhea.  Surveillance colonoscopy and random biopsies were 
consistent with quiescent ulcerative colitis.  The impression 
was that the veteran had longstanding ulcerative colitis, 
that he was given a diagnosis of amebiasis during his 
military service, and that this, most likely, was a 
manifestation of his ulcerative colitis.  In response to 
specific questions posed by the Board, the examiner stated:  
(1) it is likely that the veteran's ulcerative colitis is 
related to service; (2) it is highly likely that there could 
have been a coexisting undiagnosed gastrointestinal disorder 
with the amebiasis; and (3) there is documentation of 
ulcerative colitis in 1976 records.

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown, as the veteran 
has had a medical diagnosis of ulcerative colitis since the 
1970s.  While ulcerative colitis was not diagnosed during 
service, service medical records do show a history of 
gastrointestinal complaints and a diagnosis of amebiasis.  
The issue at hand turns on whether there is a nexus between 
the veteran's ulcerative colitis and service.  As this is a 
medical question, the Board obtained an advisory medical 
opinion.  On April 2003 VA gastroenterology consultation, the 
impression was that the veteran had longstanding ulcerative 
colitis likely  related to service.  The examiner indicated 
that the veteran's inservice diagnosis of amebiasis was most 
likely a manifestation of his ulcerative colitis.

While a brief March 2002 note from an osteopath, Program 
Director, Compensation and Benefits is to the effect that he 
believed (apparently) it was "less likely that ulcerative 
colitis existed in service", this opinion is cursory, and 
the note does not reflect the thorough type of review which 
characterized the April 2003 advisory medical opinion.  Thus, 
it lacks the probative thrust of the April 2003 opinion.  The 
April 2003 opinion is the best evidence in this case.  As it 
is to the effect that there indeed is a nexus between the 
veteran's current ulcerative colitits and his 
gastrointestinal problems in service, service connection for 
ulcerative colitis is warranted.   



ORDER

Service connection for ulcerative colitis is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

